DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claim requires that the heat radiating elements cannot perform melting/sintering – this is not supported in the specification.  The structure is described as in use not performing the stated process but there is no support for the structure not being capable of the same.  

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 already requires a powder bed – while the language does not list it out as a single part, the powder bed is necessarily included – the claim would not be definite without “the powder bed which is bounded by the build frame”.  Applicant may cancel 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “device for applying a layer” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable Phillippi (2009/0068376) and alternatively rejection in further view of Hopkinson (2014/0314613).
Philippi teaches an apparatus for deposition of 3D objects comprising:
- the container 1 is understood to include a build frame and powder, and is height adjustable as per moveable support 2 and drive 4 as shown per arrow A, and
- a device for applying a layer – this is interpreted under 112(f) as per above and supported in the specification by a coater or the equivalent thereof, Phillippi teaches a coater 8 [0021], and
- heat-radiating elements – see heating device including infrared (i.e. electromagnetic) radiant heaters 12 [0022], are operably applied,
- as per Phillipi the area of the heat-radiating elements is larger than the area of the powder bed, as per Fig. 1, but does not explicitly teach that they are at least 150% of the area of the powder bed.  However, as per MPEP 2144.04 IV. A., the change or selection of a size/proportion is prima facia obvious without a showing of criticality.  In 
	In regard to the maximum heating element wavelength, it is initially held that the selection of a particular wavelength is an intended use of the apparatus.  The language regarding intended use was applied in the previous action and not repeated, but wherein Phillippi teaches a heater, the intended use of the claimed apparatus is met.	
If it were held the wavelength of the heating element is a structural matter (i.e. the structure capable of such use), the selection of a particular heater is the selection of a material for its intended use – see MPEP 2144.07 wherein the selection of a known material (in this case part) for its intended use is prima facia obvious.  In this case, the prior art teaches to use a heater, the selection of any given heater would be prima facia obvious.  It is noted again that the specification includes examples that relate the claimed apparatus, but the results achieved are not commensurate in scope to the claims because, first, there is no clear indication that the specifically claimed wavelength is critical (for example, Example 5 uses a wavelength of 5000 nm but an area of 200%), and secondly, the apparatus is useable without powder or without the applied powder and it is not clear that any special results would be achieved, and therefore the apparatus itself as claimed does not overcome the prior art.
	In the alternative, the teachings of Hopkinson are further applied in regard to the wavelength of the heater.  Hopkinson teaches that the wavelength of a heater useful in a 3D printer process (see Fig. 1 and related text) includes heaters that emit a range of wavelengths.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include a heater in the apparatus in the apparatus of 
	Regarding claim 6, the configuration of the apparatus is an intended use – the claim does not particularly limit the heat radiating elements configuration, and therefore, the limitations are met by the structure of Phillippi as they are considered to allow for the same use.  In the case as noted, the claims do not clearly or specifically limit the structure and the structure of the prior art is held suitable for the same use in producing a maximum intensity of radiation and/or a total emissivity.
	Regarding claim 9, the heating device includes a plurality of heating elements [0022], the use of each concurrently is again an intended use, but the teachings of Phillippi include that such use is operable.
	Regarding claim 11, since the radiating elements are in different locations, they necessarily radiate heat from different directions (i.e. as depicted they are operably).
	Regarding claim 12, the teachings include another radiation device (6) [0021].
	Regarding claim 13, the claim is an intended use of the apparatus – in any case the heater is not intended to sinter [0022], but the requirement is not limiting – furthermore, there are no particular limits associated with “selected sintering”.
	Regarding claim 14, the power of the heating device is again an intended use and the apparatus of Phillippi would be considered to be able to operate at the same power or made to be able to do so and therefore the limitation is met.  Further, the teachings include control the power and the power level is not limited [0025].
	Regarding claim 15, the arguments applied above concerning 150% are applied also to the range of 200% and will not be repeated.
Regarding claim 16, as per above, the teachings include a powder bed.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The arguments presented do not actually state any particular difference in the prior art and the newly amended claims.  The suggestion of patentability is largely based on the claimed process features but do not set forth for patentability in US practice.  The claimed use of the apparatus is not as limited as suggested by instant claims and therefore any beneficial results are not necessarily effected by the claimed apparatus.  For example, different materials could be used in the apparatus, and, furthermore, as noted above, the examples do not set forth the exact boundaries of the critical variables as claimed.
The teachings of Chung are not applied again because there are no features that would add further value to the rejection.  The Office would consider reapplying Chung in any future action on the merits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715